DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “an user input zone” (line 14) should read “a user input zone”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “an user input zone” (line 12) should read “a user input zone”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “an user input zone” (line 15) should read “a user input zone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “physical user input” (line 2) and “user input” (line 7), “the user input” (lines 7 and 9), and “the detected user input” (line 15).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using claims 9 and 15 recite similar language and are similarly rejected.  Dependent claims 2-8, 10-14, and 16-20 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “capture image data” (line 3) and “receive, via the image sensor, image data” (line 9).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear what the difference is between capturing image data and receiving image data and how the image data differs between the two.  Appropriate correction is required. Independent claim 15 recites similar language and are similarly rejected.  Dependent claims 2-8 and 16-20 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “image data” (lines 3 and 9), “the received image data” (lines 10, 11, 14) and “the image data” (lines 14-15).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear what the difference is between capturing image data and receiving image data and how the image data differs between the two.  Appropriate correction is required. Independent claims 9 and 15 recite similar language and are similarly rejected.  Dependent claims 2-8, 10-14, and 16-20 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “compare each of the at least one pose model to the user input zone and the at least one face” (lines 15-16) and “ in response to one of the at least one pose model matching (i) a face of the at least one face and (ii) the user input zone”.  It is unclear how (1) a pose can be compared to an input zone and a face and (2) how a pose can match a face and a user input zone.  It is unclear (1) how anything other than a face can match a face or (2) how claims 9 and 16 recite similar language and are similarly rejected.  Dependent claims 2-8, 10-14, and 16-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “the absence” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 11 and 17 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 4 recites “a face” (line 2).  Claim 1, upon which claim 4 depends, recites “a face” (line 17).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a face” a second time makes it unclear whether the two instances of “a face” refer to the same claim element or different claim elements.  Dependent claims 7, 11, 14, 17, and 19 recite similar language and are similarly rejected.  Appropriate correction is required.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closes prior art of record includes Shigeta, US 2019/0362594 A1 (hereinafter Shigeta), DeLean, US 2003/0190076 A1 (hereinafter DeLean), Svenson et al., US 2021/0307621 A1 (hereinafter Svenson), Boiko et al., and US 2020/0026919 A1 (hereinafter Boiko).
Shigeta discloses a game management system that manages a casino game performed in a plurality of tables in casino facilities (Shigeta [Abstract]).  A control device is included, having an artificial intelligence utilizing type structure or a deep learning structure can recognize, through the camera and the image analyzing apparatus, the position (player, banker, or pair) of the betting area on which the player wagers the chip and the types (different amount values are designated to different colors of the chips 9) and the number of the wagered chips (Shigeta 
DeLean discloses a game management system, wherein a game participant is identified by face recognition system using an image from a camera, or by reading a member card or a credit card of the game participant (DeLean [0102]).  The camera is installed so as to capture images of the bet area where the players P place the chips for betting, the hand area where the dealer D places cards drawn from the card shoe, and the dealer chip tray (DeLean [0145]).  The camera may further capture images of the players located at the player positions (DeLean [0145]).  A plurality of cameras may be installed at one game table 4, and capture images of the left bet area, the right bet area, the hand area, the dealer chip tray, and the player positions (DeLean [0146]).  
Svenson, an abnormality determination system for determining an abnormality of an individual within a learning environment (Svenson [Abstract]).  Object tracking is performed in terms of “tubelets”, each of which describes a sequence of bounding boxes through time (i.e. appearing in a sequence of consecutive video frames). Ideally, a single tubelet is associated with each object of interest (Svenson [0393]).  In the described system, a “person” is the most important object which is to be detected and tracked by the system (Svenson [0402]).  In order 
A recogniser unit receives fused tubelet data, and performs the identity recognition, action recognition and emotion recognition steps (Svenson [0405]).  Identity recognition is performed to identify a target person appearing within a fused tubelet as an individual monitored by the system (Svenson [0406]).  In the described embodiments, identity recognition is achieved via facial recognition Svenson [0406].  
The system may provide additional functions, including providing access to their cabin and to restricted areas on a ship; and authorising the passenger's on-board purchases and/or managing their account for on-board purchases (Svenson [0515]-[0518]).  
Boiko discloses a system including: a camera component, wherein the camera component is configured to acquire a visual input, wherein the visual input comprises a real-time representation of at least one eye of at least one user and wherein the visual input includes at 
While the prior art includes various implementations of facial recognition, the prior art, alone or in combination, does not fairly teach or suggest the claimed invention.
Specifically, the prior art fails to disclose some or all of:  receiving image data that corresponds to the user input; applying at least one neural network model to the received image data to classify pixels, including at least one face and at least one pose model; comparing each of the at least one pose model to the user input zone and the at least one face; and in response to one of the at least one pose model matching (i) a face of the at least one face and (ii) the user input zone, permit the restricted action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715